DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 03/31/2021 where claims 1-11 are pending. Claim 12 is cancelled.

Information Disclosure Statement
3.	The information disclosure statement (IDS) is submitted on 03/28/2022, has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 03/31/2021. These drawing are acceptable.

Allowable Subject Matter
5.	Claims 1-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1 prior art Yu et al. [US 20170180055 A1]  teaches in para [0155] Fig. 21A,in the OFDM transmitter, an additional FFT or pre-equalization operation is implemented to generate DFT-spread OFDM or OFDM with pre-equalization, respectively. The conventional OFDM signal is also generated for comparison. One band and multi bands (two, four and eight bands) DFT-spread OFDM are generated and transmitted, and the total payload subcarriers can be divided into one, two, four and eight groups, respectively. The pre-equalization process is introduced in section A. ii. The total number of TS is 124 and the linewidth of the laser in the channel response acquisition is only 400 Hz. The optical spectra (0.02-nm resolution) of single channel conventional  OFDM and OFDM with pre-equalization are shown in  FIG. 21A.
Prior art Parkvall et al. [US 20170331670 A1] discloses in para 0738] It is well known that robustness of an OFDM system towards phase  noise and Doppler shift increases with subcarrier bandwidth. However, wider subcarriers imply shorter symbol durations which—together with a constant cyclic prefix length per symbol—result in higher overhead. The cyclic prefix should match the delay spread and is thus given by the deployment. The required cyclic prefix (in μs) is independent of the subcarrier bandwidth. The “ideal” subcarrier bandwidth keeps the cyclic prefix overhead as low as possible but is wide enough to provide sufficient robustness towards Doppler and phase noise. Since the effect of both Doppler and phase  noise increase with carrier frequency the required subcarrier bandwidth in an OFDM system increases with higher carrier frequency.

However, prior arts of records Yu and Parkvall does not teach  
determining phases  corresponding to the N frequency-domain measurement signals, and determining a phase difference between the N frequency-domain measurement signals corresponding to two neighboring specified frequency points; 
according to the phases, the phase difference and a window function, performing a sliding- window-type phase fitting to the frequency-domain measurement sequence, to obtain phase- fitting data  corresponding to sliding windows; and 
according to the phase-fitting data of the sliding windows, determining phase-calibration data corresponding to the sliding windows, and, by using the phase-calibration data of the sliding windows, forming the phase-calibration data within the specified frequency band.

Therefore, independent claim 1  with its respective dependent claims 2-10 includes allowable subject matter.

Claim Rejections - 35 USC § 101     
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 11 recites “A computer program, wherein the computer program comprises a computer-readable code, and when the computer-readable code is executed on a calculating and processing device,”
The specification as filed discloses in para [00100] Each component embodiment of the present application may be implemented by hardware, or by software modules that are operated on one or more processors, or by a combination thereof.
However, the paragraph, while describing computer program that is implemented by hardware, or by software modules does not explicitly disqualify transitory mediums.  
The limitation “A computer program, wherein the computer program comprises a computer-readable code, and when the computer-readable code is executed on a calculating and processing device,” for computer-readable code is executed claimed as signals per se. They are neither computer components nor statutory processes. 
Such claimed “A computer program, wherein the computer program comprises a computer-readable code, and when the computer-readable code is executed on a calculating and processing device”’ do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413